Case 4:18-cv-00259-WTM-CLR Document1 Filed 11/05/18 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION 7

LEONARDO LEVETTE McMILLAN,

 

Petitioner,

vs. 4:12CR17

UNITED STATES OF AMERICA

~NeS~eS we aaa ae

Respondent.

 

MOTION TO DISMISS INDICTMENT AND SUPRESS EVIDENCE
FOR LACK OF JURISDICTION AND GOVERNMENTAL MISCONDUCT

 

Comes now the above named Petitioner who proceeds pro se and
hereby respectfully moves this Honorable Court, pursuant to
Federal Rules of Criminal Procedure 12(b)(B) (3), to dismiss the
indictment and guilty plea conviction in the above captioned cause
for a lack of jurisdiction.! For the good cause shown, the relief
sought should be granted in the fundamental interest of justice

and fair procedures.?

 

1 Because Petitioner is proceeding pro se in the instant pleading, he adopts the liberal
construction standards enunciated in Haines v. Kerner, 404 U.S. 519 (1972), and moves the Court
to invoke the correct procedure for Petitioner to obtain the prospective relief sought.

2 The relief sought is primarily based upon the newly found fact that the informant who the
Government used to entrap/set up Petitioner was/is not a United States citizen. Thus, the instant
pleading rest upon a defect instituting the prosecution which requires suppression of evidence.

1
Case 4:18-cv-00259-WTM-CLR Document1 Filed 11/05/18 Page 2 of 11

JURISDICTION

Jurisdiction is invoked upon this Court pursuant to Federal
Rules of Criminal Procedure 12(b) et. al. The Rule reads in
relevant part a motion alleging the court lacks jurisdiction may
be made at any time. Id.

Considering Petitioner’s pro se status as it relates to
federal laws, rules and procedures, it is Petitioner’s contention
that the deadline or consequences for not making a timely motion,
defense, request and/or objection (Rule 12(c)) should be extended
for the good cause shown infra. Petitioner thus request the Court
to extend any deadline and consider the defense, objection and

request of Petitioner.

PROCEDURAL HISTORY

 

A federal grand jury indicted McMillan on a total of 14 counts
representing various violations of drug, firearm, and
counterfeiting statutes. Petitioner pleaded guilty to two firearms
counts: possession of a firearm and ammunition in violation of 18
U.S.C. § 922(g) (1) and carrying a firearm during a drug trafficking
crime in violation of 18 U.S.C. § 924(c).

The district court sentenced Petitioner to a term of 120
months on the § 922(g) count, to run consecutively to a 60 months

sentence on the § 924(c) count, for a total term of 180 months.
Case 4:18-cv-00259-WTM-CLR Document1 Filed 11/05/18 Page 3 of 11

Through counsel, Petitioner timely appealed the judgments imposed
in the district court were affirmed by the United States Court of

Appeals for the Eleventh Circuit.

STATEMENT OF THE FACTS

 

This case arose from a sting operation led by undercover
agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives
who operated out of an undercover location (a warehouse) in
Savannah, Georgia. The warehouse was equipped with audio and visual
recording devices. Petitioner was alleged to have engaged in eight
transactions where he sold guns and drugs to undercover agents in
exchange for cash.

But what was not known in this case, is that, not only was
the prosecuting attorney (Cameron Ippolito) and lead case agent
(Louis Valoze) in an intimate/unethical relationship, but the
government informant who was used to “set-up” Petitioner was
falsely alleged by the lead case agent and sanctioned by the
prosecutor lover, if you will, to have been a legal United States
citizen.

It is for these false accounts and foregoing compelling
reasons that Petitioner respectfully request suppression of

evidence and dismissal of the indictment in this case.
Case 4:18-cv-00259-WTM-CLR Document1 Filed 11/05/18 Page 4 of 11

DISCUSSION

Petitioner contends that the essence of the liberty interest
guaranteed by due process clauses of the Fifth Amendment to the
United States Constitution has been implemented to protect
individuals from arbitrary, capricious and unreasonable
governmental action and conduct.

In the case sub judice, that which was apparently hidden came
to the light. Stated more succinctly, what has become known to the
masses is that prosecuting attorney Cameron Ippolito and lead case
agent Louis Valoze were in an extramarital relationship for many
years.

The two ultimately covered each other’s backs while Ippolito
directed Valoze to give potentially false and misleading
testimony, inter alia, to establish probable cause to support
probable cause for the return of indictments; establish a factual
basis for the acceptance of defendant’s guilty pleas; as well
provided false statements to a government agency to secure a visa
for a government informant coupled with having presented such
falsities before the Federal Grand Jury to secure an indictment
against Petitioner and others.

The issue does not primarily rest upon the alleged benefits
provided to the government’s informant, nor the affair between

Agent Valoze and AUSA Ippolito; rather, the issue at hand hinges
Case 4:18-cv-00259-WTM-CLR Document1 Filed 11/05/18 Page 5 of 11

upon the potentially false and misleading testimony presented to
the Grand Jury to obtain the Indictment in this case. Because the
Indictment returned by the Federal Grand Jury was premised in part
upon known false evidence presented by a government agent and
sanctioned by a government attorney, such outrageous conduct
deprived Petitioner of his fundamental rights to due process of
law from the outset and warrants dismissal of the indictment in
this case.

With respect to the informant’s non-citizenship, it is
important to note that the United States Department of Homeland
Security can provide an “S Visa” to a non-citizen who has assisted
a law enforcement agency as a witness or an informant, permitting
them to retain in this country on account of that assistance. Only
a federal or state law enforcement agency, or a United States
Attorney’s Office, may submit a request for an “S Visa.” An “S
Visa” is issued for three years, and no extensions are granted. If
the individual completes the terms of his “S Visa,” then the law
enforcement agency may later submit an application for permanent
residence (a “green card”) on the individual’s behalf.

During the court of the Operation Thunderbolt and Operation
Pulaski, Agent Valoze worked closely with an informant. That
informant identified numerous targets for the operations, and he
brought many of those targets to the ATF storefronts. The informant

was not a U.S. citizen, and, in May 2012, the ATF filed its request
Case 4:18-cv-00259-WTM-CLR Document1 Filed 11/05/18 Page 6 of 11

that the informant be granted an “S Visa” on account of the
assistance he provided and continued to provide.

Surprisingly, the application for the informant’s “S Visa”
was prepared by Agent Valoze and AUSA Ippolito themselves. That
application required disclosure, under penalty of perjury, of
every potential ground for inadmissibility of the informant,
including prior criminal conduct, even that conduct of which the
informant was merely accused and not convicted.

The application prepared by Agent Valoze and AUSA Ippolito
failed to disclose the informant’s felony warrants for commercial
gambling and counterfeiting, his apparent thefts from the ATF’s
storefront in Brunswick while serving as an informant, and his
prior arrests for domestic violence. The grounds for
inadmissibility was apparently known by Agent Valoze and AUSA
Ippolito, and to whom went on further to represent in the
application that the informant had been granted pretrial diversion
on account of his cooperation, but failed to disclose the fact
that he had been removed from the diversion program based on
significant criminal conduct that continued during his work for
law enforcement.

The outrageous conduct was particularly critical in this case
where the government’s informant did not have the proper legal
documentation to establish his status as a citizen of the United

States; yet, it is because the government’s informant was not
Case 4:18-cv-00259-WTM-CLR Document1 Filed 11/05/18 Page 7 of 11

considered to be a naturalized citizen of the United States that
any and all evidence gathered from said informant must be
suppressed.

The majority of law enforcement officers who commit
misconduct tend to think they can keep their actions hidden, and
frequently their fellow officers will try to help them in this
effort. However, no group of human beings is completely immune
from the human condition, and there will always be some law
enforcement officers who act dishonestly and dishonorably, and who
try to hide their misconduct.

The Constitution appears to have been an impediment to the
agent and prosecutor in this case which made their jobs harder. So
dodging the Constitution’s commands allowed both government agents
to find their dishonorable acts acceptable in violating the rights
of Petitioner. This was an affront to as well as an assault on
justice and a blind eye should not be turned to the
unconstitutional, blatant and unethical conduct which deprived
Petitioner of his substantive and fundamental rights to due process

of law.
Case 4:18-cv-00259-WTM-CLR Document1 Filed 11/05/18 Page 8 of 11

CONCLUSTON

Wherefore, premises considered, it is prayerfully reauested
that the Court enters an order suppressing the evidence and/or
dismiss the Indictment in the above captioned cause for the
unethical and outrageous government misconduct initiated before
the Federal Grand Jury proceedings and throughout the entire
investigative period of Petitioner’s case in chief.

Hence, the prospective relief sought should be granted in the

fundamental interest of justice and fair procedures.
Respectfully submitted,

a

Leonardo McMillan, pro se

    
    

  
    

¥ Babli,
Jenking Gaunty
an Eats

Graigea

 
 
Case 4:18-cv-00259-WTM-CLR Document1 Filed 11/05/18 Page 9 of 11

CERTIFICATE OF SERVICE

I hereby certify that I have served a true and correct copy
of the foregoing Motion to Dismiss Indictment and Suppress Evidence
by placing the same in a properly addressed envelope with First
Class postage pre-paid by U.S. Mail to ensure delivery upon:

United States Attorney’s Office
Southern District of Georgié

Post Office Box 8970
Savannah, Georgia 31412

So said and done this a4 day of Sept , 2016.

 

 

doonude Me MMs

Leonardo McMill

GDC# 850768

Jenkins Correctional Facility
3404 Kent Farm Drive

Millen, Georgia 30442
Case 4:18-cv-00259-WTM-CLR Document 1 Filed 11/05/18 Page 10 of 11

Office of the Clerk

Southern District of Georgia
Post Office Box 8286
Savannah, Georgia 31412

Dear Clerk, please find enclosed the original and 1 copy of
the foregoing motion. Also for your convenience, please find
enclosed a SASE, upon filing my pleading, would you be kind enough
to forward me a stamp filed copy of the same. For I kindly thank
you in advance for your most noble assistance in this matter.
      

-cv-00259-WTM-CLR Document 1 Filed 11/05/18 Page 11 of 11

“CA \h \$, yt oy) ROMUONES
99 72 XO BWiUHHQ AO
yr Gsor7Q) 4 POO TINE WG

egraic et

YAP WE SO PSO sei

“

ig MM UC BUORh!

CAH AE Gags) TOD")
Yaag “ass yore y hohs

SIS a
—— oe eat hay W4 (OETA PBAIOD Suerynal
89LOS8 xe VOT
weathavaan be OM OD ADWUTIS
